DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 8 objected to because of the following informalities:  “element group” should be “resource element group.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et. al. (US 2021/0314927 A1).
Regarding Claim 18, Noh discloses a method for wireless communications at a base station (Fig. 17 Para 273-283), comprising: 
identifying an association between resources of a control resource set for a downlink control channel and a plurality of transmission configuration indicator (TCI) states for the control resource set (Fig. 7 1701 Para 270 “the UE may assume multiple TCI states for each CORESET to receive a PDCCH” Para 274 “In operation S1701, the base station may configure at least one or more TCI states connected to a CORESET through RRC.”  “CORESET” corresponds to control resource set and “Physical Downlink Control Channel (PDCCH)” corresponds downlink control channel.  The “connection between multiple TCI states and the CORESET” corresponds to an association between the resources of the CORSET and the plurality of TCI states. The base station must identify this association before it can configure the association.) based at least in part on a space division multiplexing mapping (Fig. 7 Para 136 “A TCI state may be aimed to notify a QCL relationship between a PDCCH (PDCCH DMRS) and another RS or channel” Para 138 142 “Thereby, the base station may notify that antenna ports referring to the different TCI states 700, 705, and 710 are related to different spatial Rx parameters, that is, different beams,” where “Demodulation Reference Signal (DMRS)” corresponds to demodulation reference signal.  “Beamforming” corresponds to space division multiplexing because multiple messages may be transmitted simultaneously by transmitting them in different directions.  Since each TCI state corresponds to a different beam, the mapping between each TCI state and the CORESET corresponds to a space division multiplexing mapping); and 
transmitting a configuration message indicating that the control resource set is associated with the plurality of TCI states (Fig. 16 1600 Para 271 “According to an embodiment of the disclosure, the UE may receive a configuration of at least one or more TCI states connected to a CORESET through RRC”  “Configuration of at least one or more TCI states connected to a CORESET” corresponds to configuration message.  The base station must transmit the configuration message in order for the User Equipment (UE) to receive it.)
Regarding Claim 19, Noh discloses identifying that the space division multiplexing mapping comprises a first association between a first demodulation reference signal port and a first TCI state of the plurality of TCI states, and a second association between a second demodulation reference signal port and a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “ Coreset #1” “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 “the base station may configure and indicate a TCI state for a PDCCH (or PDCCH DMRS) through appropriate signaling” Para 140-142 “the base station may notify that antenna ports referring to the different TCI states 700, 705, and 710 are related to different spatial Rx parameters, that is, different beams. More particularly, combinations of TCI states, which are applicable to a PDCCH DMRS antenna port, are shown in Table 14 below” Para 148-149.  Each TCI state is mapped to a Demodulation Reference Signal (DMRS) port and corresponds to a different beam, where the beam corresponds to a space division multiplexing mapping.  The base station must identify an association between a demodulation reference signal port and a TCI state before it can relate them.)
Regarding Claim 20, Noh discloses identifying that a first one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port”  where “Resource Element (RE)” corresponds to resource element and where “Resource Element Group (REG)” corresponds to resource element group.  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.  The association between the resource elements and the demodulation reference signal port must be identified before they are actually associated.); 
identifying that a second one or more resource elements of the resource element group in the control resource set are associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 80 82 142); and 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The base station must identify an association between demodulation reference signal ports and TCI states before it can relate them.)
Regarding Claim 21, Noh discloses the first one or more resource elements of the resource element group are different from the second one or more resource elements of the resource element group (Fig. 5 “505 DMRS” Para 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503”  By inspection of the figure, each DMRS is mapped to a separate RE)
Regarding Claim 30, Noh discloses an apparatus for wireless communications at a base station (Fig. 19 Para 292-300), comprising: 
a processor (Fig. 19 1901 Para 293), 
memory coupled with the processor (Fig. 19 103 Para 293); and 
instructions stored in the memory and executable by the processor (Para 298 “the processor 1901 may execute a program stored in the memory 1903”  Programs contain instructions) to cause the apparatus to: 
identify an association between resources of a control resource set for a downlink control channel and a plurality of transmission configuration indicator (TCI) states for the control resource set (Fig. 7 1701 Para 270 274 as explained in Claim 18 above) based at least in part on a space division multiplexing mapping (Fig. 7 Para 142 as explained in Claim 18 above); and 
transmit a configuration message indicating that the control resource set is associated with the plurality of TCI states (Fig. 16 1600 Para 271 as explained in Claim 18 above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Takeda et. al. (US 2020/0359407 A1)
Regarding Claim 1, Noh discloses a method for wireless communications at a user equipment (UE) (Fig.16 Para 265-272), comprising: 
receiving a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (Fig. 16 1600 Para 266 270 “the UE may assume multiple TCI states for each CORESET to receive a PDCCH” Para 271 “According to an embodiment of the disclosure, the UE may receive a configuration of at least one or more TCI states connected to a CORESET through RRC” where “PDCCH RRC Configuration Information” corresponds to configuration message,  where “Control Resource Set (CORESET)” corresponds to control resource set, where “Physical Downlink Control Channel (PDCCH)” corresponds to downlink control channel, where “Transmission Configuration Indicator (TCI)” corresponds to transmission configuration indicator (TCI) and where “connected” corresponds to associated); 
identifying an association between resources of the control resource set and the plurality of TCI states (Fig. 16 1610 1620 Para 268 270 “the UE may assume multiple TCI states for each CORESET to receive a PDCCH”  “Assume” corresponds to identify and the resources of the CORESET are associated with multiple TCI states) based at least in part on a space division multiplexing mapping (Fig. 7 Para 136 “A TCI state may be aimed to notify a QCL relationship between a PDCCH (PDCCH DMRS) and another RS or channel” Para 138 142 “Thereby, the base station may notify that antenna ports referring to the different TCI states 700, 705, and 710 are related to different spatial Rx parameters, that is, different beams,” where “Demodulation Reference Signal (DMRS)” corresponds to demodulation reference signal.  “Beamforming” corresponds to space division multiplexing because multiple messages may be transmitted simultaneously by transmitting them in different directions.  Since each TCI state corresponds to a different beam, the mapping between each TCI state and the CORESET corresponds to a space division multiplexing mapping); and 
receiving the downlink control channel based at least in part on the space division multiplexing mapping (Fig. 16 1620 Para 270 271 “receive the PDCCH based on the TCI state including the beam information of the PDCCH”)
Takeda discloses something Noh does not explicitly disclose: decoding the downlink control channel based at least in part on the space division multiplexing mapping (Para 47 “The user terminal determines the QCL of the PDCCH (or the DMRS port for the PDCCH) based on TCI state… and controls the receiving processes for the PDCCH (for example, the decoding process…)” where “PDCCH” corresponds to downlink control channel, where “controls the decoding process” corresponds to decoding based on, and where “DMRS port based on TCI state” corresponds to space division multiplexing mapping, see Claim 2 of the instant application)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of TCI states; identify an association between resources of the control resource set and the plurality of TCI states based at least in part on a space division multiplexing mapping; and decoding the downlink control channel based at least in part on the space division multiplexing mapping.  The motivation is to improve the reception accuracy of the PDCCH as taught by Takeda (Para 47).
Regarding Claim 2, Noh discloses identifying that the space division multiplexing mapping comprises a first association between a first demodulation reference signal port and a first TCI state of the plurality of TCI states, and a second association between a second demodulation reference signal port and a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “ Coreset #1” “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 “the base station may configure and indicate a TCI state for a PDCCH (or PDCCH DMRS) through appropriate signaling” Para 140-142 “the base station may notify that antenna ports referring to the different TCI states 700, 705, and 710 are related to different spatial Rx parameters, that is, different beams. More particularly, combinations of TCI states, which are applicable to a PDCCH DMRS antenna port” Para 148-149.  Each TCI state is mapped to a Demodulation Reference Signal (DMRS) port and corresponds to a different beam, where the beam corresponds to a space division multiplexing mapping.  The association between demodulation reference signal ports and TCI states is identified by receiving the signaling.)
Regarding Claim 3, Noh discloses identifying that a first one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 “FIG. 4 illustrates an example of a CORESET in which a downlink control channel is transmitted in a 5G wireless communication system” Para 79 “”FIG. 5 illustrates an example of a basic unit of a time and frequency resource configuring a downlink control channel that is usable in 5G Para 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port,” where “Resource Element (RE)” corresponds to resource element and where “Resource Element Group (REG)” corresponds to resource element group  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.  The association between the resource elements and the demodulation reference signal port is identified by receiving the signaling establishing the association.); 
identifying that a second one or more resource elements of the resource element group in the control resource set are associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 79 80 82 142); and 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association between demodulation reference signal ports and TCI states is identified by receiving the signaling establishing the association.)
Regarding Claim 4, Noh discloses the first one or more resource elements of the resource element group are different from the second one or more resource elements of the resource element group (Fig. 5 “505 DMRS” Para 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503”  By inspection of the figure, each DMRS is mapped to a separate RE)
Regarding Claim 8, Noh discloses identifying that each element group in each symbol of the control resource set includes one or more resource elements that are associated with a first demodulation reference signal port and one or more resource elements that are associated with a second demodulation reference signal port (Fig. 4 CORESET Fig. 5 Symbol REG DMRS CCE Para 75 76 79 80 82  The CORESET contains a downlink control channel made up of Control Channel Elements (CCEs).  Each CCE contains REGs which have resource elements associated with DMRSs   The association between resource element and demodulation reference signal port is identified by receiving the signaling establishing the association ); and 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association between a demodulation reference signal port and a TCI state is identified by receiving the signaling establishing the association )
Regarding Claim 29, Noh discloses an apparatus for wireless communications at a user equipment (UE) (Fig. 18 Para 284-291), comprising: 
a processor (Fig. 18 1801 Para 285), 
memory coupled with the processor (Fig. 18 1803 Para 285); and 
instructions stored in the memory and executable by the processor (Para 289 “the processor 1801 may execute a program stored in the memory”) to cause the apparatus to: 
receive a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (Fig. 16 1600 Para 266 270 271); 
identify an association between resources of the control resource set and the plurality of TCI states (Fig. 16 1610 1620 Para 268 270  The association is identified by receiving the signaling establishing the association) based at least in part on a space division multiplexing mapping (Fig. 7 Para 136 138 142); and 
receive the downlink control channel based at least in part on the space division multiplexing mapping (Fig. 16 1620 Para 270 271)
Takeda discloses something Noh does not explicitly disclose: decode the downlink control channel based at least in part on the space division multiplexing mapping (Para 47 “DMRS port based on TCI state” corresponds to space division multiplexing mapping, see Claim 2 of the instant application)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Takeda et. al. (US 2020/0359407 A1) and in further view of Kim et. al. (US 2013/0265955 A1).
Regarding Claim 5,  the combination of Noh and Takeda discloses the method of claim 1.
Noh further discloses 
identifying that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 “FIG. 4 illustrates an example of a CORESET in which a downlink control channel is transmitted in a 5G wireless communication system” Para 79 “”FIG. 5 illustrates an example of a basic unit of a time and frequency resource configuring a downlink control channel that is usable in 5G Para 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port”  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.  The association is identified by receiving the signaling establishing the association)
identifying that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 79 80 82 142), 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association is identified by receiving the signaling establishing the association)
Kim discloses something neither Noh nor Takeda explicitly discloses: two demodulation reference signal ports are orthogonal via code-division multiplexing (Para 70 “The orthogonality-guaranteed DMRS ports are the DMRS port resources orthogonal in frequency, time, or code such that the corresponding DMRS port or data signal and other users' DMRS ports or data signals do not interfere to each other” Para 74.  Two DMRS signal with orthogonal codes are code-division multiplexed);
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to identify that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port; identify that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port, wherein the first demodulation reference signal port and the second demodulation reference signal port are orthogonal via code-division multiplexing; and identify that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states.  The motivation is to allow simultaneous transmission to plural users with the same time and frequency resource as taught by Kim (Para 70).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Takeda et. al. (US 2020/0359407 A1) and in further view .of Choi et. al. (US 2020/0177306 A1)
Regarding Claim 7, the combination of Noh and Takeda discloses the method of claim 1.
Choi discloses something neither Noh nor Takeda explicitly discloses: receiving an indication of a number of demodulation reference signal ports configured for the control resource set (Para 98 “Each terminal may receive CORESET of the downlink control channel through higher layer signaling (e.g., RRC signaling), or a physical layer signaling (e.g., L1 signaling). Further, the CORESET configuration information may include the following information…DMRS configuration information (a DMRS structure, a DRMS location, and the number of DMRS ports)” where signaling corresponds to indication.)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive an indication of a number of demodulation reference signal ports configured for the control resource set.  The motivation is to conform to the 5th Generation (5G) standard as taught by Choi (Para 97).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Takeda et. al. (US 2020/0359407 A1) and in further view of Davydov et. al. (US 2016/0227520 A1).
Regarding Claim 15, the combination of Noh and Takeda discloses the method of claim 1.
Noh further discloses identifying that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port”  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.   The association is identified by receiving the signaling establishing the association); 
identifying that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 79 80 82 142), 
wherein the first demodulation reference signal port and the second demodulation reference signal port are non-orthogonal but use different scrambling sequences; and 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association is identified by receiving the signaling establishing the association)
Davydov discloses something neither Noh or Takeda explicitly discloses:  demodulation reference signal ports are non-orthogonal but use different scrambling sequences (Para 39 “DM-RS antenna port” Para 45 “eNB 110 may use different scrambling identities for different users in a MU-MIMO transmission to generate one or more DM-RS…sequences that may be non-orthogonal.”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to identify that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port; identify that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port, wherein the first demodulation reference signal port and the second demodulation reference signal port are non-orthogonal but use different scrambling sequences; and identify that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states.  The motivation is to provide more flexibility in scheduling a user in Multi-User Multiple-Input Multiple-Output (MU-MIMO) than is possible with an orthogonal DMRS as taught by Davydov (Para 47).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Kim et. al. (US 2013/0265955 A1).
Regarding Claim 22,  Noh discloses the method of claim 18.
Noh further discloses: identifying that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 “FIG. 4 illustrates an example of a CORESET in which a downlink control channel is transmitted in a 5G wireless communication system” Para 79 “”FIG. 5 illustrates an example of a basic unit of a time and frequency resource configuring a downlink control channel that is usable in 5G Para 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port”  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.  The association of the resource elements and a demodulation reference signal port must be identified before they can actually be associated)
identifying that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 79 80 82 142), 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association between a demodulation reference signal port and a TCI state must be identified before they can be mapped.)
Kim discloses something Noh does not explicitly disclose: two demodulation reference signal ports are orthogonal via code-division multiplexing (Para 70 “The orthogonality-guaranteed DMRS ports are the DMRS port resources orthogonal in frequency, time, or code such that the corresponding DMRS port or data signal and other users' DMRS ports or data signals do not interfere to each other” Para 74.  Two DMRS signal with orthogonal codes are code-division multiplexed);
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to identify that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port; identify that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port, wherein the first demodulation reference signal port and the second demodulation reference signal port are orthogonal via code-division multiplexing; and identify that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states.  The motivation is to allow simultaneous transmission to plural users with the same time and frequency resource as taught by Kim (Para 70).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Choi et. al. (US 2020/0177306 A1)
Regarding Claim 24, Noh discloses the method of claim 18.
Choi discloses something Noh does not explicitly discloses: transmitting an indication of a number of demodulation reference signal ports configured for the control resource set (Para 98 “Each terminal may receive CORESET of the downlink control channel through higher layer signaling (e.g., RRC signaling), or a physical layer signaling (e.g., L1 signaling). Further, the CORESET configuration information may include the following information…DMRS configuration information (a DMRS structure, a DRMS location, and the number of DMRS ports)” where signaling corresponds to indication.)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive an indication of a number of demodulation reference signal ports configured for the control resource set.  The motivation is to conform to the 5th Generation (5G) standard as taught by Choi (Para 97).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Papasakellariou et. al. (US 2013/0230030 A1).
Regarding Claim 25, Noh discloses the method of claim 18.
Noh further discloses identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association between a demodulation reference signal port and a TCI state must be identified before they can be mapped.)
Papasakellariou discloses something Noh does not explicitly disclose: identifying that a first resource element group includes resource elements that are collectively associated with both a first demodulation reference signal port and a second demodulation reference signal port; and 
identifying that additional resource element groups also include resource elements that are collectively associated with both the first demodulation reference signal port and the second demodulation reference signal port (Fig. 7 Para 21 “Each CCE is further divided into Resource Element Groups (REGs). For example, a CCE consisting of 36 REs can be divided into 9 REGs, each consisting of 4 REs.” Para 32 33 “DMRS port 1 750 and DMRS port 2 760 occupy the same REs and are separate through the use of the Orthogonal Covering Codes (OCCs) {1, 1} and {1, -1}, respectively”  “DMRS port 1” and “DMRS port 2” correspond to first demodulation reference signal port and second demodulation reference signal port .  “DMRS ports occupying the same REs” corresponds to resource elements that are collectively associated with the demodulation reference signal ports. Fig. 7 illustrates demodulation reference signal ports occupying the same resource elements in different Enhanced Control Channel Elements (E-CCE)”  which necessarily have different resource element groups, which corresponds to a first resource element group and additional resource element groups.)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to identify that a first resource element group in the control resource set includes resource elements that are collectively associated with both a first demodulation reference signal port and a second demodulation reference signal port; identify that additional resource element groups in the control resource set also include resource elements that are collectively associated with both the first demodulation reference signal port and the second demodulation reference signal port; and identify that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states.  The motivation is to allow simultaneous transmission of multiple demodulation reference signal ports with the same frequency resource as taught by Papasakellariou (Para 33 “Code Division Multiplexing (CDM)”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 2021/0314927 A1) in view of Davydov et. al. (US 2016/0227520 A1).
Regarding Claim 27, Noh discloses the method of claim 18.
Noh further discloses identifying that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 80 82 “As shown in FIG. 5, three DMRSs 505 may be transmitted in one REG 503” Para 142 “DMRS antenna port”  A shown in Fig. 5, there are multiple DMRSs and each DMRS is mapped to a separate resource element (RE).  Each DRMS is transmitted on a via a DMRS antenna port.  The association between resource elements and a demodulation reference signal port must first be identified before they can actually be associated); 
identifying that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port (Fig. 5 “503 REG” “505 DMRS” Para 45 75 79 80 82 142) and 
identifying that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states (Fig. 7 “700 TCI State #0” “705 TCI State #1” Fig. 9 Fig. 11-14 “TCI State #1 (beam #1)” “TCI State #2 (beam #2)” Para 136 140-142 Each TCI state is mapped to one DMRS antenna port.  The association between a demodulation reference signal port and a TCI state must first be identified before they can be mapped)
Davydov discloses something Noh does not explicitly disclose:  demodulation reference signal ports are non-orthogonal but use different scrambling sequences (Para 39 “DM-RS antenna port” Para 45 “eNB 110 may use different scrambling identities for different users in a MU-MIMO transmission to generate one or more DM-RS…sequences that may be non-orthogonal.”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to identify that one or more resource elements of a resource element group in the control resource set are associated with a first demodulation reference signal port; identify that the one or more resource elements of the resource element group in the control resource set are also associated with a second demodulation reference signal port, wherein the first demodulation reference signal port and the second demodulation reference signal port are non-orthogonal but use different scrambling sequences; and identify that the first demodulation reference signal port is associated with a first TCI state of the plurality of TCI states and that the second demodulation reference signal port is associated with a second TCI state of the plurality of TCI states.  The motivation is to provide more flexibility in scheduling a user in Multi-User Multiple-Input Multiple-Output (MU-MIMO) than is possible with an orthogonal DMRS as taught by Davydov (Para 47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             	

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463